TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00600-CR


Ryan Tony Davis, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NO. 7975, HONORABLE C. W. DUNCAN JR., JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Ryan Tony Davis appeals a judgment of conviction for burglary.  In a previous
opinion dated June 13, 2008, we overruled appellant's first issue, by which he contended that the
trial court abused its discretion by overruling his motion for mistrial, but partially sustained
appellant's second and remaining issue, by which he contended that the trial court's restitution
order was not supported by the record.  We abated the appeal for a restitution hearing and directed
the trial court to prepare and file findings of fact and conclusions of law specifying to whom and
in what amount restitution is to be made.  See Barrera v. State, No. PD-1642-07 (Tex. Crim. App.
Sept. 10, 2008) (reaffirming authorities relied on in our earlier opinion).
A supplemental record has been filed containing the reporter's record of the
restitution hearing and a clerk's record containing the trial court's findings and conclusions.  The
clerk's record also contains a copy of a reformed judgment of conviction specifying, consistent
with the trial court's findings, that appellant is to pay $5,000 in restitution to the Lampasas
Independent School District and $24,419.20 in restitution to the Texas Association of School Boards
Insurance Company.
We have examined the testimony at the restitution hearing and find that it supports
the trial court's findings and conclusions.  At the hearing, appellant's counsel stated that he had
no objections to the findings.  Having been given thirty days to do so, counsel has not filed a
supplemental brief.
We conclude that appellant's second issue was properly resolved by the trial court
following abatement.  There being no further issues raised by appellant, the reformed judgment of
conviction is affirmed.


				___________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Puryear and Henson
Affirmed
Filed:   September 26, 2008
Do Not Publish